- AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

 

 

     

 

V. (For Offenses Committed On or After November 1, 1987)
Salvador Rodriguez-Rodriguez Case Number: 3:19-mj-23703
. David J Zugm
Defendant's Aiforney
REGISTRATION NO. 88916298 SEP 1 0 2019
pleaded guilty to count(s) lof Complaint SO THERN GES TRUOCT OF CAL

 

 

 

Cl was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) J
L] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

U ,
J}. TIME SERVED O days

 

Assessment: $10 WAIVED [& Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

 

the defendant’s possession at the time of arrest upon their deportation or removal, nvaraaue wet A LEES
4 Four regomme ads defendant be deported/removed with relative, Manne l & charged in case
i sab gh 7F te ai

 

_. ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 10, 2019
Date of Imposition of Sentence

“ ,
a i 2 2y ?
Moda b Sia Fo»
Received “0 fhe Olt }

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | 3:19-mj-23703

 
